This is a most unusual action for the reason that the defendant never submitted a written appraisal of the properties. The plaintiff did submit a written appraisal. Further, the defendant's appraiser only relied upon a critique of the plaintiff's exhibits, which consisted of an appraisal determined by cost and comparable sales and commercial value of the properties. The defendant's appraiser only made a cursory inspection of all the properties and offered little evidence to substantiate his market value. This court found the defendant's appraiser to be an accredited appraiser, but the court had no advantage of receiving a written appraisal of his own valuation of said properties.
The court has accepted by stipulation count five of the complaint.
MEMORANDUM OF DECISION (COUNT ONE)